Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected without traverse.  Accordingly, claims 10-12 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2005/0261700 to Tuma et al., U.S. Patent Pub. No. 20100152573 to Ritchey et al., and U.S. Patent No, 9,526,441 to Wilhelm et al. disclose a control apparatus for an electromagnetic intramedullary nail screw positioning system for positioning a drill guide arrangement usable to guide a drill towards a screw receiving aperture in an intramedullary nail including a processor, a memory, and a user interface. The processor is configured to send at least one control signal to one or more signal transmission and receiving circuits to transmit one or more signals from at least one transducer, receive at least one receive signal from one or more signal transmission and receiving circuits from at least one transducer, estimate the position of the transducer positioned adjacent the screw receiving aperture relative to the longitudinal axis of the drill guide arrangement using the at least one receive signal, and determine an alignment offset value using the received intramedullary nail identifier. The prior art fails to teach or disclose, however, wherein the memory comprises a plurality of alignment offset values, each alignment offset value associated with an intramedullary nail identifier that is also associated with a nail type, and the memory comprises instructions to cause the processor to receive an intramedullary nail identifier from a user via the user interface, and wherein the processor is configured to apply the determined alignment offset to the estimate the position of the transducer to obtain an updated estimate, and indicate the updated estimate of the position of the transducer positioned adjacent the screw receiving aperture relative to the longitudinal axis of the drill guide arrangement using the user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775